Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. 2003-173770 to Okada (“Okada” relying on the machine translation previously provided by Applicant) in view of U.S. Patent Application Publication No. 2018/0277902 to Iwasaki (“Iwasaki”).  Regarding claims 1, 2, 7, 9, and 12, Okada discloses batteries incorporating lithium nickel/manganese oxide positive electrode active material overlapping with the recited genus and having discharge voltage of 4.7 V, non-aqueous electrolyte, negative electrode including negative electrode active material, and a separator placed between the positive/negative electrodes.  Okada at paragraphs [0045], [0063], [0064] and [0068].  On the outer surface of the positive electrode active Id. at paragraph [0061].  In some embodiments the composite solid electrolyte layer includes lithium lanthanum titanium oxides and/or lithium aluminum titanium oxides.  Id. at paragraph [0038].  Okada is silent regarding the density of the solid electrolyte layer.
Iwasaki is also directed to lithium ion battery systems including non-aqueous electrolyte solution and having a coating of composite solid electrolyte material on the outer surface of the electrode active material layer.  Iwasaki discloses that the density of the solid electrolyte material is important to control because it can determine the degree to which electrolyte can penetrate into the solid electrolyte layer, which is known to improve lithium ion conductivity in the battery system.  Iwasaki at paragraphs [0108]-[0110]; see also Okada at paragraph [0033].  In particular, Iwasaki discloses densities that fully overlap with the claimed ranges.  Iwasaki at paragraph [0111].  Thus, the Office finds that the person of ordinary skill in the art at the time of invention would have had reason to experiment with the density of the solid electrolyte layer in Okada in order to balance electrolyte penetration at least partially into the solid electrolyte layer for decreased battery resistance while maintaining sufficient protection against electrolyte decomposition.  
Further regarding claims 3 and 4, Okada discloses that the thickness should not be too thick, because this leads to increased battery resistance, while it should also not be too thin, because this fails to provide adequate protection against electrolyte decomposition.  Okada at paragraph [0041].  Accordingly, the Office finds this to be a known result effective variable rendering the claimed ranges nothing more than an obvious product of routine experimentation. 
Further regarding claims 5 and 6, Iwasaki discloses that the solid electrolyte particle diameter is important to control with small size providing the benefit of greater contact with the active material layer, thereby improving lithium ion transport in/out of the active material layer and larger particles leading to improved ionic transport within the solid electrolyte layer.  Okada at paragraphs [0031] and 
Further regarding claim 8, the claim narrows the scope of the inorganic compound, but does not preclude this portion of the claim being met by a composite solid electrolyte as disclosed in Okada.
Further regarding claims 10 and 11, Iwasaki discloses that lithium titanium oxide among other titanium composite oxides, for use as negative electrode active material.  Iwasaki at paragraph [0080].  Thus, its use is considered to be nothing more than the use of a commonly known material for its intended purpose.
Similarly regarding claims 13-17, Iwasaki discloses that batteries such as those disclosed in both references are typically used in vehicle applications, where the batteries may be assembled together into battery packs, wiring individual cells in series, parallel, or combinations thereof, while providing a protection circuit and power distribution element to allow for safe discharge/recharge of the battery systems in the vehicle.  Id. at paragraphs [0002], [0003], [0239], [0240], and [0247].  Thus, assembling the batteries of Okada into those packs and attaching to those vehicles, the battery packs having protection circuit and power distribution elements is considered nothing more than the use of a known structure for its intended purpose and/or inclusion of commonly known elements for their intended purposes. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727